McIlvaine, J.
There is no question made as to the right of the plaintiff’s mother to have bound him by a written contract duly executed.
The contention of the plaintiff in error is :
1. That the agreement set up in the answer was void under the statute of frauds.
*612. That the plaintiff in error was not bound by it under the 'statute concerning apprentices and servants.
It is true that the agreement could not have been performed within a year from the making thereof, and, therefore, under the statute of frauds, it could not have been enforced by action. It might, however, have been performed by the parties, and, when performed, the parties would have been bound by it; or, if the plaintiff had performed, the defendant would have been bound to perform it on his part.
The plaintiff in his action below relied on an implied promise, on the part of the defendant, that he would pay the plaintiff- the reasonable value of his services. The express promise contained in the agreement, under which the plaintiff assumed to render the service, excludes the presumption of the implied promise relied on. The default of a defendant, or his refusal to go on with a contract which falls within the statute of frauds, is an essential condition of the right to recover for services rendered under it. It is only in cases where the defendant, by reason of his own breach of such contract, is estopped from setting it up as a defense that an action for the value of the work done under it can be maintained.
That the contract was not executed in conformity to the statute concerning apprentices and servants is not a good reply to such contract. Such want of conformity no doubt discharged the plaintiff from the duty of remaining with the defendant. But, upon his voluntary withdrawal from the service, it gave him no right of action to recover for services rendered under the contract for the reasons above stated.

Motion overruled